Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrases "preferably", “more preferably” and “most preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 is rejected for the recitation of “…warp yarn A comprises a high performance yarn comprises an olefinic branched polyolefin”. It is believed Applicant intended to recite “…warp yarn A comprises a high performance yarn which comprises an olefinic branched polyolefin.”.  Applicant is advised to clarify the claim language.
Regarding claim 6, the phrases "preferably", “more preferably” and “most preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Bridgehouse (US Patent 4,025,100).
Regarding claims 1-2, 9-10 and 17, Bosman et al. teach a chain comprising a at least two interconnected chain links comprising a strip of fabric comprising weft yarns and warp yarns. The warp yarns contain warp yarn A and warp yarn B with the minimum creep rate of warp yarn B being higher than the minimum creep rate of warp yarn A and the minimum creep rate of yarn B is at least 10 times greater than the minimum creep rate of yarn A . The minimum creep rate is measured at slightly different conditions in Bosman et al. However, the minimum creep rate of Bosman et al. is still considered to read on the present claim limitations. The present claims a creep rate at 900 MPa at 30 degrees Celsius. Bosman et al. teach a creep rate of creep rate of yarn B being at least 300 times higher than the creep rate of yarn A at 600 MPA at 20 degrees Celsius. It would have been obvious to one of ordinary skill in the art at the time of the invention the yarns of Bosnan would have the claimed creep rate at the slightly different conditions. Further, the tension conditions and temperature at which the creep rate is measured is considered a product by process limitation. Although Bosnan et al. does not disclose process of measuring the creep rate, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Bosnan et al. meets the requirements of the claimed chain link, Bosnan et al. clearly meet the requirements of present claims chain link.
The strip comprises a longitudinal core section and at least two longitudinal edge sections.
Bosnan et al. are silent regarding the claimed concentration of warp yarn A in the core section is higher than the concentration of yarn A in the edge sections of the strip in the claimed ranges and the concentration of warp yarn B in the edge sections of the strip is higher than the concentrations of warp yarn B in the core section of the strip in the claimed ranges . However, Bridgehouse teaches use of different yarns that possess different creep rates (for example nylon and polypropylene) for the core and the edge sections in order to affect strength and performance as shown in Figure 2 with chain warps, load carrying warps  and connecting warps. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ yarns of different creep rates in the core and edge section as taught by Bridgehouse in Bosnan in order to affect strength and performance and arrive at the claimed invention. 
Regarding claim 3, Bosnan et al. teach the creep rate of yarn A is 10-10 sec-1 and 10-12 sec-1 and therefore meets the present claim limitations of claim 3. 
Regarding claims 4-5, the warp yarns A and B are UHMWPE and therefore are high performance yarns. 
Regarding claim 7, the warp yarn A and warp yarn B have different titer. Warp yarn A has a titer which is higher than a titer of warp yarn B [Examples].
Regarding claim 8, The previous combination is silent regarding the warp yarn in the edge section having a length that is higher than a length of the warp yarns in the core section of the strip. However, it would have been obvious for one of ordinary skill in the art to include the warp yarns in the edge section with a length that is higher than a length of the warp yarns in the core section of the strip in order to affect the performance and mechanical properties of the strip.
Regarding claims 15-16, Although the previous combination does not disclose the claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that the previous combination meets the requirements of the claimed chain, the previous combination clearly meet the requirements of present claims chain.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Bridgehouse (US Patent 4,025,100) in view of Boestan et al. (PG Pub. 20140106104).
Regarding claim 6, Bosnan et al. and Bridgehouse are silent regarding the claims branches. However, Boestan et al. teach UHMWPE with ethyl or butyl branches in order to optimize creep and improve tensile properties. The UHMWPE has an amount of olefinic branches per thousand carbon atoms of between 0.10-1.10. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the UHMWPE with branches as taught by Boestan et al. in Bosnan et al. in order to optimize creep and improve tensile strength and arrive at the claimed invention. 
Claims 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Bridgehouse (US Patent 4,025,100) in view of Bosnan et al. (WO 2013/186206).
Regarding claims 11-14, Bosnan et al. and Bridgehouse are silent regarding the claimed convolutions and twists and coiling into a plurality of overlapping layers which are substantially superimposed upon one another. However, Bosnan et al. teaches wherein the strip forms a plurality of convolutions of the strip including at least 4 with the strip having a longitudinal axis and each convolution of the strip comprising a twist along the longitudinal axis of the strip with the twist being odd multiple of 180 degrees and the strip is coiled into a plurality of overlapping layers which are substantially superimposed upon one another in order to improve strength of the article and prevent breaking. It would have been obvious to one of ordinary skill in the art to employ the claimed convolutions and twists as taught by ‘206 in Bosnan et al. in order to improve strength of the article and prevent breaking and arrive at the claimed invention. Further, it would have been obvious to one of ordinary skill in the art to use any number  of convolutions, including at least 8, in order to improve strength and arrive at the claimed invention. 
Claims 1-5, 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Babinchak (US Patent 8,540,295).
Regarding claims 1-2, 9-10 and 17, Bosman et al. teach a chain comprising at least two interconected chain links comprising a strip comprising weft yarns and warp yarns. The warp yarns contain warp yarn A and warp yarn B with the minimum creep rate of warp yarn B being higher than the minimum creep rate of warp yarn A and the minimum creep rate of yarn B is at least 10 times greater than the minimum creep rate of yarn A. The minimum creep rate is measured at slightly different conditions in Bosman et al. However, the minimum creep rate of Bosman et al. is still considered to read on the present claim limitations. The present claims a creep rate at 900 MPa at 30 degrees Celsius. Bosman et al. teach a creep rate of creep rate of yarn B being at least 300 times higher than the creep rate of yarn A at 600 MPA at 20 degrees Celsius. It would have been obvious to one of ordinary skill in the art at the time of the invention the yarns of Bosnan would have the claimed creep rate at the slightly different conditions. Further, the tension conditions and temperature at which the creep rate is measured is considered a product by process limitation. Although Bosnan et al. does not disclose process of measuring the creep rate, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Bosnan et al. meets the requirements of the claimed chain link, Bosnan et al. clearly meet the requirements of present claims chain link.
Bosnan et al. are silent regarding the claimed concentration of warp yarn A in the core section is higher than the concentration of yarn A in the edge sections of the strip and the concentration of warp yarn B in the edge sections of the strip is higher than the concentrations of warp yarn B in the core section of the strip. However, Babinchak teaches a chain link with a core and a cover made up of materials including wherein the cover material warp yarn has a minimum creep rate less than the minimum creep rate of the core yarn in order to provide a load bearing core with a flexible cover. Babinchak teaches the concentration of warp yam A in the core section is higher than the concentration of warp yarn A in the edge sections of the strip and the concentration of warp yarn B in the edge sections is higher than the concentration of warp yarn B in the core section and the concentration of warp yarn B in the core section is within the claimed range including 0 wt% based upon total weight of the warp yarns in the core section. The concentration of warp yarn B in each longitudinal edge section is from 100 wt% to 50 wt% based on the total weight of the warp yarns of each of the edge sections. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the core and cover as taught by Babinchak including the Babinchak teaches a chain link with a core and a cover made up of materials including wherein the cover material warp yarn has a minimum creep rate less than the minimum creep rate of the core yarn and Babinchak teaches the concentration of warp yam A in the core section is higher than the concentration of warp yarn A in the edge sections of the strip and the concentration of warp yarn B in the edge sections is higher than the concentration of warp yarn B in the core section and the concentration of warp yarn B in the core section is within the claimed range including 0 wt% based upon total weight of the warp yarns in the core section in order to provide a load bearing core with a flexible cover and arrive at the claimed invention.
Regarding claim 3, Bosnan et al. teach the creep rate of yarn A is 10-10 sec-1 and 10-12 sec-1 and therefore meets the present claim limitations of claim 3. 
Regarding claims 4-5, the warp yarns are UHMWPE and therefore are high performance yarns. 
Regarding claim 7, the warp yarn A and warp yarn B have different titer. Warp yarn A has a titer which is higher than a titer of warp yarn B [Examples].
Regarding claim 8, The previous combination is silent regarding the warp yarn in the edge section having a length that is higher than a length of the warp yarns in the core section of the strip. However, it would have been obvious for one of ordinary skill in the art to include the warp yarns in the edge section with a length that is higher than a length of the warp yarns in the core section of the strip in order to affect the performance and mechanical properties of the strip. 
Regarding claims 15-16, Although the previous combination does not disclose the claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that the previous combination meets the requirements of the claimed chain, the previous combination clearly meet the requirements of present claims chain.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Babinchak (US Patent 8,540,295) in view of Boestan et al. (PG Pub. 20140106104).
Regarding claim 6, Bosnan et al. and Babinchak are silent regarding the claims branches. However, Boestan et al. teach UHMWPE with ethyl or butyl branches in order to optimize creep and improve tensile properties. The UHMWPE has an amount of olefinic branches per thousand carbon atoms of between 0.10-1.10. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the UHMWPE with branches as taught by Boestan et al. in Bosnan et al. in order to optimize creep and improve tensile strength and arrive at the claimed invention. 
Claims 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Bosnan et al. (WO 2009/156142) in view of Babinchak (US Patent 8,540,295) in view of Bosnan et al. (WO 2013/186206).
Regarding claims 11-14, Bosnan et al. and Babinchak are silent regarding the claimed convolutions and twists and coiling into a plurality of overlapping layers which are substantially superimposed upon one another. However, Bosnan et al. teaches wherein the strip forms a plurality of convolutions of the strip including at least 4 with the strip having a longitudinal axis and each convolution of the strip comprising a twist along the longitudinal axis of the strip with the twist being odd multiple of 180 degrees and the strip is coiled into a plurality of overlapping layers which are substantially superimposed upon one another in order to improve strength of the article and prevent breaking. It would have been obvious to one of ordinary skill in the art to employ the claimed convolutions and twists as taught by ‘206 in Bosnan et al. in order to improve strength of the article and prevent breaking and arrive at the claimed invention. Further, it would have been obvious to one of ordinary skill in the art to use any number  of convolutions, including at least 8, in order to improve strength and arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789